DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 5, and 9. Claim 1 includes an electronic device comprising: a first body having a curved portion; a secondary battery overlapping with the first body; a display portion having a curved portion over the control board; and a flexible printed circuit, wherein a radius of curvature of a front surface of the display portion is larger than a radius of curvature of a rear surface of the display portion, wherein the front surface of the display portion is a display surface of the display portion, and wherein the flexible printed circuit is folded from the front surface of the display portion toward the rear surface of the display portion in combination with all other elements of the base claim. Claims 2-4 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 5 includes an electronic device comprising: a first body having a curved portion; a secondary battery overlapping with the first body; a display portion having a curved portion over the control board; and a flexible printed circuit, wherein a radius of curvature of a front surface of the display portion is larger than a radius of curvature of a rear surface of the display portion, wherein the front surface of the display portion is a display surface of the display portion, wherein the flexible printed circuit is folded from the front surface of the display portion toward the rear surface of the display portion, and wherein the display portion comprises a light-emitting element and a transistor in combination with all other elements of the base claim. Claims 6-8 are all dependent upon claim 5 and are considered to be allowable at least for the same reasons as claim 5. Claim 9 includes an electronic device comprising: a first body having a curved portion; a secondary battery overlapping with the first body; a protective film over the control board; a display portion having a curved portion over the control board; and a flexible printed circuit, wherein a radius of curvature of a front surface of the display portion is larger than a radius of curvature of a rear surface of the display portion, wherein the front surface of the display portion is a display surface of the display portion, wherein the flexible printed circuit is folded from the front surface of the display portion toward the rear surface of the display portion, wherein the display portion comprises a light-emitting element and a transistor, and wherein the protective film has an opening to pass the flexible printed circuit therethrough in combination with all other elements of the base claim. Claims 10-12 are all dependent upon claim 9 and are considered to be allowable at least for the same reasons as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841